Citation Nr: 1706157	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

In July 2014, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's electronic claims record.  

This appeal was previously before the Board in September 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2015 rating decision, the Veteran was awarded an increased rating, to 70 percent and effective from June 29, 2010, for PTSD.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  


FINDING OF FACT

For the rating period on appeal, the Veteran's PTSD has manifested as occupational and social impairment with deficiencies in most areas due to such symptoms as irritability, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2010 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in February 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was also afforded a hearing before a Veterans Law Judge in July 2014.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



Increased Rating - PTSD

The Veteran seeks an increased rating for a service-connected psychiatric disability, PTSD.  He contends the impairment resulting from this disability is more severe than is rated by VA, and an increased rating is warranted.  Currently, a 70 percent disability rating, effective June 29, 2010, has been awarded for his service-connected PTSD.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In statements to VA medical personnel, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep, a depressed mood, and impaired social interactions.  Overall, the Veteran has contended that a higher disability rating is warranted.  

The Veteran was afforded VA psychiatric examinations in July 2010 and February 2015.  VA outpatient treatment records have also been obtained and reviewed.  Finally, a private August 2013 psychiatric evaluation report was submitted by the Veteran.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD does not warrant a disability rating in excess of 70 percent at any point during the rating period.  For the entire rating period, the service-connected PTSD has resulted in no more than severe, but not total, reduction in reliability and productivity due to psychiatric symptoms.  

At VA examinations in 2010 and 2015, the Veteran reported such symptoms as nightmares, poor sleep, a heightened startle response, feelings of guilt, occasional flashbacks, and difficulty with anger.  He was attending individual and group psychiatric therapy sessions, but reported no inpatient hospitalizations.  He was also taking medication for psychiatric symptoms.  He reported he was on his third marriage, and the relationship with his current wife was difficult at times.  He also stated, however, that his relationship with his adult children was good.  He denied drug abuse, as well as any recent arrests or other legal difficulties, but some alcohol use was reported.  Some socializing with a few friends was also reported.  He denied any homicidal or suicidal thoughts or plans.  He also denied any visual or auditory hallucinations, or other distortions of reality.  

On objective VA and private examinations of record, the Veteran's general appearance has been clean, with appropriate dress and grooming.  No grossly abnormal psychomotor activity has been observed.  His speech was of regular rate and rhythm and he was cooperative with the examiners.  His mood was subdued and his affect flattened, but his eye contact was good.  He has been at all times of record fully alert and oriented and displaying no cognitive deficits.  Thought processes, content and judgment have all been logical and coherent.  Intelligence has been average and insight was within normal limits.  Short and long term memory were within normal limits.  The Veteran has been considered by all examiners to be competent to manage his finances and able to perform all activities of daily living without assistance.  He has reported he is currently retired after working on a full-time basis for 30 years at a private company.  

A September 2011 letter from the Veteran's VA psychotherapist described his symptoms as severe, recurrent and ongoing.  The symptoms included extreme paranoia, sleep problems, problems staying asleep, irritability, difficulty concentrating, flashbacks, road rage, restricted range of affect, difficulty in large crowds, severe isolation, hypervigilance, exaggerated startle response, efforts to avoid thought, feelings or conversations associated with the trauma and intense psychological distress to exposure to internal or external cues that symbolize or resemble the trauma. 

The Veteran's spouse also submitted a statement describing the Veteran's symptoms.  She described nightmares that were becoming worse, "trip wire anger and rage," anxiety, mood swings, stress and depression.   

During the July 2014 Board hearing the Veteran described nightmares, symptoms that worsened after he retired, anger, and having a short fuse.  He indicated that he never hurt anyone but on several occasions wanted to hurt them but he reported that as much has he would like to strike out at somebody he never would.  He indicated he had two close friends and a brother-in-law he was close with.  He indicated that if they go out he sits where he can see everything and he is not trusting of others.  He described his relationship with his children as okay but reported that he could not have serious conversations with them.  He also described some road rage.  He indicated that when he was employed he did not remember having altercations at work to the point he was disciplined.    

In sum, for the entire claims period, the service-connected PTSD manifested a range of symptoms, but those most frequently emphasized by the Veteran were heightened anger and irritability, poor sleep accompanied by nightmares, and a depressed mood.  While the Veteran contends that symptoms have resulted in total impairment and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA and private examination reports, or the Veteran's lay statements.  Objective examinations demonstrated he had appropriate dress and grooming and his memory was noted to be within normal limits.  Thought process was also consistently described as logical and he was never described as being a danger to himself or others.  The 2015 VA examiner concluded that the symptoms were most consistent with occupational and social impairment with deficiencies in most areas. 

There is no question the Veteran has severe symptoms; however, these symptoms have never been shown to be so frequent or disabling that the rise to the level of total occupational or social impairment, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The records reflect that the Veteran retained some social functioning as he was still married and was able to engage in some activities with friends.  During the 2015 VA examination he described his relationship with his children as "pretty good."  Additionally, the Veteran indicated that he was working full-time for many years until his retirement, reflecting he maintained some degree of occupational functioning.  

Thus, in consideration of the evidence above, the Board finds that, for the entire rating period, the weight of the evidence is against finding that the service-connected PTSD resulted in total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Because the preponderance of the evidence is against the appeal for a higher disability rating in excess of 70 percent for PTSD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric and orthopedic disabilities at issue, to include depressed mood, sleep impairment, low energy, anxiety, and muscle and joint pain, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the objective clinical findings are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD and undiagnosed illness manifested by fibromyalgia; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the Veteran has already been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 29, 2010, for the combined effect of his service-connected disabilities.  Thus, further consideration of such an award is not required.  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


